The opinion of the Court was delivered by
Tilghman C. J.
The case turns upon the act of 19th April 1794, commonly called the Twenty pound Act. By this act the jurisdiction vested in the justices of the peace by the act of 1st March 1745 was extended to debts not exceedingtwenty pounds, under the same regulations, restrictions, and exceptions, as are contained in that act “ in the same manner as if the said act had “ been recapitulated and reenacted,” other than the limitation to debts not exceeding five pounds. It becomes necessary therefore to refer to the provisions of the act of 1745. It gave a stay of execution of three months to freeholders, and also to persons not freeholders, provided they entered bail in the manner prescribed by the act. It gave an appeal to the Court of Common Pleas. The execution to be issued by the justice was to be levied on the defendant’s goods if he had any, before his body could be taken; and in case there were no goods to be found, the plaintiff might file a transcript in the Court of Common Pleas, from whence an execution might issue to levy the debt on the defendant’s lands. But by the third section of the act of 19th April 1794, the plaintiff might file a transcript of the judgment in the Court of Common Pleas at any time; and such transcript when filed was to have “ the same effect” as a judgment in the Court of Common Pleas.
The plaintiff in error contends, that by the filing of the transcript the record was completely removed from the justice, so as to oust him of all his jurisdiction; and that the judgment is to be considered to all intents and purposes as a judgment of the Common Pleas. It appears to us that this was not the intent of the law. The act of 1745 had sufficiently provided for the issuing an execution from the Common Pleas to levy on lands; but it was defective in not permitting the plaintiff to obtain a lien on the lands of the defendant by filing the transcript, until after he had proceeded against the goods; and there mightperhapsbeadoubt *384whether it created a lien at all, or whether it ranked as a judgment of the Common Pleas when considered as a debt due from a deceased person whose assets were insufficient to pay his debts. To remove all difficulty in these respects, it was thought proper to introduce the clause in the act of 1794, which authorizes the plaintiff to file the transcript immediately, and gives it when filed the same effect as a judgment in the Common Pleas. But it was not meant to take away from the defendant the protection against imprisonment while he had goods, which is given him by the act of 1745; and which would be the case if it is to be considered simply as a judgment of the Common Pleas. This would be construing the law so as to defeat one part of it by another, which is never to be done if it can be avoided. The record for some purposes remains before the justice after the transcript filed in the Common Pleas. An appeal may be made, or the record removed by certiorari, in both which cases it is supposed to remain before the justice; so proceedings may be had against the special bail. There is no inconsistency in supposing the record to remain before the justice, while at the same time a transcript exists in the Common Pleas, having the effect of a judgment there, on which execution may be issued in case the debt is not levied by an execution from the justice. This mode of construction makes a consistent system, and is injurious to neither party. The Court is therefore of opinion that there was no irregularity in the proceedings before the justice, and that the judgment of the Court of Common Pleas be affirmed.
Judgment affirmed.